Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3 – 4, 6, 8 – 11, 14 - 17, and 19 – 20 are pending.  Claims 1, 3, 6, 9, 11, 14 – 16 are amended. 

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 6, 8 – 11, 14 – 18, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabh et al., (US PUB 2018/0322556 hereinafter Padmanabh) in view of Keller et al., (US PUB 2004/0049509 hereinafter Keller).

Padmanabh references cited by applicant in IDS filed 04/21/2020.

As to claim 1, Padmanabh teaches a method, comprising: 
performing, by a first controller module (“MID server 126 of figure 1 and associated text) executing on a computer system, a discovery procedure (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104.…” abstract and para. 0031) that includes: 
identifying a set of components [within a hierarchy] of a target computer environment that is to be managed by the first controller module (“In the depicted topology, access to the platform 104 is enabled via a management, instrumentation, and discovery (MID) server 126 via a queue 128 (e.g., External Communications Channel Queue) and/or other queueing mechanisms. The MID server 126 may include an application program (e.g., Java application) that runs as a service (e.g., Windows service or UNIX daemon) that facilitates communication and movement of data between the platform 104 and external applications, data sources, and/or services…” para. 0030) and (“…the probe types available for use by the MID server 126 may include a Shazzam probe that determines what devices are active using a targeted port scan, a user-defined probe class, a multi-probe that combines probe types, and/or any combination thereof…” para. 0032) and (“…discovery process may include determining the properties or attributes of the resources 306 or 308 in their respective environments 302 or 304 using a respective MID server 126A or 126B…” para. 0054), [wherein the set of components includes an operational entity, and wherein the first controller module is operable to manage the operational entity by changing a state of the operational entity]; and 
communicating with the operational entity to discover, from the operational entity, which functions of a control application programming interface (API) are supported by the operational entity (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104. Probes may have different types and functions. For example, some probes get the names of devices of specific operating systems (e.g., Windows or Linux) while other exploration probes return disk information for those devices using the operating systems. Some probes run a post-processing script to filter the data that is sent back to the platform 104” communicate using probes to get names and information of devices, para. 0031 – 0032); and 
[storing, by the first controller module, a function map for the operational entity that maps discovered functions of the control API that are implemented by the operational entity to different lifecycle stages of the operational entity;]
implementing, by the first controller module, a portion of an operational scenario for the target computer environment (“…the consistent single CMDB cloud model works with a cloud-agnostic blueprint-based system where cloud resources from one or more providers can be assembled together and/or be deployed/managed as desired…” para. 0023) and (“…the MID server 126 may connect back to the platform 104 using a virtual private network connection that simulates the CIs 110 being connected to the platform 104 on a common physical network….” para. 0031), wherein the implementing includes: 
receiving, from a second controller module that controls the first controller module, an instruction to cause the operational entity to be transitioned from a first state to a second state (“…For each of the CAPI 592 calls, the blueprint orchestration service 517 will invoke the CAPI 592 using a CAPI invoker service 716. When all the calls are completed, the orchestration service updates the status of the order and the stack with an orchestration complete message 720.” Para. 0076);
[identifying, based on the function map and a current lifecycle stage of the operational entity, a function invokable to transition the operational entity to the second state];
issuing a control API call to invoke the function (“The CAPI probe 132 may run on the MID server 126 and decode a payload for an incoming message from the clouds 130. Furthermore, the CAPI probe 132 may execute messages using an API executor …” para. 0069).
Padmanabh does not but Keller teaches within a hierarchy (“… A system capable of constructing a dependency model should provide features that allow appropriate scalability by distributing the storage and computation of dependencies across the systems involved in the management process” para. 0052), and wherein the first controller module is operable to manage the operational entity by changing a state of the operational entity (“…vast amounts (several thousands) of web application and database servers. This implies a huge number of simultaneously running program instances of, e.g., web application and database servers….” para. 0052) and (“Structural Model: In a preferred implementation, the structural model contains the detailed descriptions of software components that realize the services defined in the functional model. The structural model provides details captured during the installation/deployment phase and complements the functional model by taking the software inventory of concrete systems into account…” para. 0070 - 0074);
storing (“…A system capable of constructing a dependency model should provide features that allow appropriate scalability by distributing the storage and computation of dependencies across the systems involved in the management process” para. 0052), by the first controller module, a function map (“…“The task of the query resolver 805 is to maintain a map to locate, for a given hostname, which resource proxy 800 is able to service the request and to forward this request to the appropriate resource proxy 800” para. 0151) for the operational entity that maps discovered functions of the control API (“…. In addition, these facilities should provide an API (application programming interface) allowing management applications to issue queries against the dependency model. ….” Para. 0057) and (“…Interacting with the management system or any management application located in the application layer 200. The management system issues queries to the application programming interface (API) of the dependency service” para. 0138) and (“…The "getDependents(parameters)" API retrieves the direct dependents of a given service, which is located on a specific host …” para. 0192 - 0193) that are implemented by the operational entity to different lifecycle stages of the operational entity (“…determination of the existence of one or more relationships is capable of accounting for a full lifecycle (e.g., including deployment, installation and runtime) associated with at least one component of the computing environment…” para. 0020) and (“…establish a mapping between three different stages of a service lifecycle” para. 0058) and (“The invention combines dependency information that is available during the lifecycle of an application or service (i.e., from the design to deployment, installation and runtime stages of an application/service). This information is kept within the following models” para. 0070 – 0074); 
identifying, based on the function map and a current lifecycle stage of the operational entity, a function invokable to transition the operational entity to the second state (“Recall that dependency relationships are transitive…” para. 0115) and (“Referring now to FIG. 5, a block diagram illustrates a service lifecycle addressed by functional, structural and operational dependency models according to an embodiment of the present invention. More specifically, FIG. 5 depicts the relationships between a functional model 500 and a structural model 510, described above, and introduces a third dependency model, an operational model 520. These three models enable the invention to track the services during their whole lifecycle, i.e., from the design stage to the installation and deployment stage, to the operational or runtime stage” figure 5 and para. 0121).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teaching of Keller because Keller would provide a technique of storing a map the way to easily retrieve and manage dependency resources (para. 0151).  Keller also teaches same field of the invention of implementing models for managing lifecycles of dependencies of operation components (title, abstract, and para. 0070 – 0074). 

As to claim 3, Padmanabh modified by Keller teaches the method of claim 2, Padmanabh teaches wherein communicating includes 
invoking, by the first controller module, a describe function that is implemented by the particular operational entity for the control API (“The CAPI orchestrator 526 takes configuration parameters and API parameters …” para. 0063) and (“…invoke APIs based on standard interfaces, support API flow DSL, an ability to extend and configure the CAPI, support for dynamic stitching of APIs, support many transports, and/or expose endpoints as Uniform Resource Identifiers (URIs). In other words, the CAPI enables interaction with a wide variety of service providers used to provide clouds 130 in a way that isolates the users from differences in API implementation….” Para. 0064); and 
in response to invoking the describe function, the first controller module receiving a response from the first operational entity that identifies a set of functions of a plurality of functions of the control API implemented by the  operational entity (“…CAPI provides an abstracted API interface from the different providers by calling the third-party APIs directly, stitching APIs, providing credential and/or access control, handling responses, handling errors, and/or providing debugging interfaces. Furthermore, CAPI framework provides an ability to define API end points to talk to third-party applications/systems in an agnostic manner, support for common tools (e.g., common enterprise integration patterns), an ability to invoke APIs based on standard interfaces, support API flow DSL, an ability to extend and configure the CAPI, support for dynamic stitching of APIs, support many transports, and/or expose endpoints as Uniform Resource Identifiers (URIs)….” Para. 0064 – 0065).

As to claim 4, Padmanabh modified by Keller teaches the method of claim 3, Padmanabh teaches wherein the operational entity implements a different set of the plurality of functions than another operational entity controlled by the first controller module (“…the CMP architecture 400 includes resource block APIs. The CMP architecture 400 includes a compute service 422 that may calculate information about a service level agreement (SLA) or other computations. The CMP architecture 400 also includes a storage service 424 that provides an ability to store data, manage data storage, change storage allocations, and/or other storage management operations….” para. 0057).  

As to claim 6, Padmanabh modified by Keller teaches the method of claim 1, Padmanabh teaches sending, by the first controller module to the second controller module a message specifying a result that indicates whether the instruction was performed successfully (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104…” para. 0031).  

As to claim 8, Padmanabh modified by Keller teaches The method of claim 1, Padmanabh does not but Keller teaches wherein the operational scenario includes updating the operational entity (“…The resource dependency repository 225 can be queried, updated and modified through a repository agent 230, which makes the information of the resource dependency repository 225 available to other components of the system” para. 0098);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teachings of Keller because Keller can update information of resources and operation components to provide services (para. 0098).  Further, Keller also teaches models/scenarios for operational management of hierarchy relationship of entities (title, para. 0046).  

As to claim 9, Padmanabh modified by Keller teaches the method of claim 1, Padmanabh teaches wherein the implementing further includes: 
receiving, by the first controller module, another instruction that specifies another operation and an operational entity for performing the operation (“Later, at runtime, a service catalog item is requested 514 filling in one or more of the dynamic service forms 410. One of the forms of the dynamic service forms 410 is filled out of the specific blueprint as a provision operation form. The filling out and/or acting upon this form is governed by the form itself and/or form rules…” request can be for another service catalog item, para. 0060); 
determining, by the first controller module based on the other instruction, that the other operational entity is controlled by another first controller module (“…The blueprint validator 420 may also schedule execution of the blueprint.” Para. 0056) and (“…at runtime, a blueprint orchestrator 517 (e.g., blueprint operation processor 412) is used to cause creation of a new stack manager service 518, application of policy 520, validation of the blueprint 522, and cause execution of a stack service 524….” Para. 0062); and 
routing, by the first controller module, the other instruction to the other first controller module (“…cause execution of a stack service 524….” Para. 0062).  

As to claim 10, Padmanabh modified by Keller teaches the method of claim 1, Padmanabh teaches wherein identifying components includes: 
accessing, by the first controller module, operational entity information defining unique identifiers that correspond to components that are to be controlled by the first controller module (“…CMPs are becoming an important component for successfully leveraging multi-cloud environments because a CMPs include a suite of integrated tools that provide automated management of private and public clouds….” para. 0019).  
Padmanabh does not but Keller teaches within a hierarchy (“… A system capable of constructing a dependency model should provide features that allow appropriate scalability by distributing the storage and computation of dependencies across the systems involved in the management process” para. 0052)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teaching of Keller because Keller would provide a technique of storing a map the way to easily retrieve and manage dependency resources (para. 0151).  Keller also teaches same field of the invention of implementing models for managing lifecycles of dependencies of operation components (title, abstract, and para. 0070 – 0074). 

As to claim 11, this is a non-transitory computer readable medium claim of claim 1.  See rejection for claim 1 above.  Further, Padmanabh teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a computer system to implement a controller module that is capable of performing operations (“The memory 206 may include any tangible, non-transitory, and computer-readable storage media” para. 0046).

As to claim 14, Padmanabh modified by Keller teaches the medium of claim 11, Padmanabh teaches wherein the instruction defines a unique identifier associated with the first operational entity, and wherein the operations further comprise: 
accessing, based on the unique identifier, a blueprint that corresponds to the first operational entity, wherein the blueprint specifies the current lifecycle stage of the operational entity (“the consistent single CMDB cloud model works with a cloud-agnostic blueprint-based system where cloud resources from one or more providers can be assembled together and/or be deployed/managed as desired” title, abstract, and para. 0023).  

As to claim 15, Padmanabh modified by Keller teaches the medium of claim 11, Padmanabh teaches wherein the first function is a create function invokable to create a specific operational entity identified by the instruction (“…the CMP may create/update configuration item (CI) records in a configuration management” para. 0021 and 0053).  

As to claim 16, Padmanabh teaches a method, comprising: 
receiving, by a controller module from an orchestrator controller module [within a hierarchy] that includes controller modules and operational entities (“…The CAPI orchestrator may also utilize a parameter resolver 608 to convert parameters from a runnable API DSL 532 to a language used by the API of the specific provider for the particular cloud 130. This runnable API DSL 532 was passed from the CAPI 592 to the MID server 126 via the queue 128…” para. 0068) and (“The MID server 126 may include an application program (e.g., Java application) that runs as a service (e.g., Windows service or UNIX daemon) that facilitates communication and movement of data between the platform 104 and external applications, data sources, and/or services…” para. 0030), an instruction specifying an operation to be performed by an operational entity as part of an operational scenario (“Later, at runtime, a service catalog item is requested 514 filling in one or more of the dynamic service forms 410. One of the forms of the dynamic service forms 410 is filled out of the specific blueprint as a provision operation form. The filling out and/or acting upon this form is governed by the form itself and/or form rules…” para. 0060); 
communicating, by the controller module, with the operational entity to discover a set of functions implemented by the operational entity from a plurality of functions (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104…” para. 0031) supported by a control application programming interface (API) (“cloud API (CAPI)…” para. 0024) and (“CAPI provides an abstracted API interface from the different providers by calling the third-party APIs directly, stitching APIs, providing credential and/or access control,…” para. 0064) that allows for a given operational entity's state to be changed (“…after each API operation is performed and/or sent to the CAPI orchestrator 526, the CIs 110, a stack state, and the DSS is updated 528 …” para. 0062);
 [storing, by the controller module, a function map for the operational entity that maps the set of functions to different lifecycle stages of the operational entity; 
determining, by the first controller module, based on the function map and a current lifecycle stage of the operational entity, whether the set of functions includes a function invokable to cause the operational entity to perform the operation] ; and 
responsive to determining a particular function invokable to cause the operational entity to perform the operation, the particular controller module invoking the particular function (“Later, at runtime, a service catalog item is requested 514 filling in one or more of the dynamic service forms 410. One of the forms of the dynamic service forms 410 is filled out of the specific blueprint as a provision operation form. The filling out and/or acting upon this form is governed by the form itself and/or form rules…” para. 0060).  
Padmanabh does not but Keller teaches within a hierarchy (“… A system capable of constructing a dependency model should provide features that allow appropriate scalability by distributing the storage and computation of dependencies across the systems involved in the management process” para. 0052), and wherein the controller module is operable to manage the operational entity by changing a state of the operational entity (“…As mentioned above, service dependencies are not made explicit in today's systems, thus making the task of problem determination, isolation and resolution particularly difficult. Solving this problem requires the determination and computation of dependencies between services and applications across different systems and domains, i.e., establishing a "global" service dependency model….” para. 0046) and (“…A system capable of constructing a dependency model should provide features that allow appropriate scalability by distributing the storage and computation of dependencies across the systems involved in the management process…” para. 0052) and (“Structural Model: In a preferred implementation, the structural model contains the detailed descriptions of software components that realize the services defined in the functional model. The structural model provides details captured during the installation/deployment phase and complements the functional model by taking the software inventory of concrete systems into account…” para. 0070 - 0074);
storing (“…A system capable of constructing a dependency model should provide features that allow appropriate scalability by distributing the storage and computation of dependencies across the systems involved in the management process” para. 0052), by the controller module, a function map (“…“The task of the query resolver 805 is to maintain a map to locate, for a given hostname, which resource proxy 800 is able to service the request and to forward this request to the appropriate resource proxy 800” para. 0151) for the operational entity that maps the set of functions (“…. In addition, these facilities should provide an API (application programming interface) allowing management applications to issue queries against the dependency model. ….” Para. 0057) and (“…Interacting with the management system or any management application located in the application layer 200. The management system issues queries to the application programming interface (API) of the dependency service” para. 0138) and (“…The "getDependents(parameters)" API retrieves the direct dependents of a given service, which is located on a specific host …” para. 0192 - 0193) to different lifecycle stages of the operational entity (“…determination of the existence of one or more relationships is capable of accounting for a full lifecycle (e.g., including deployment, installation and runtime) associated with at least one component of the computing environment…” para. 0020) and (“…establish a mapping between three different stages of a service lifecycle” para. 0058) and (“The invention combines dependency information that is available during the lifecycle of an application or service (i.e., from the design to deployment, installation and runtime stages of an application/service). This information is kept within the following models” para. 0070 – 0074); 
determining, by the controller module based on the function map and a current lifecycle stage of the operational entity, whether the set of functions includes a function invokable to cause the operational entity to perform the operation (“Recall that dependency relationships are transitive…” para. 0115) and (“Referring now to FIG. 5, a block diagram illustrates a service lifecycle addressed by functional, structural and operational dependency models according to an embodiment of the present invention. More specifically, FIG. 5 depicts the relationships between a functional model 500 and a structural model 510, described above, and introduces a third dependency model, an operational model 520. These three models enable the invention to track the services during their whole lifecycle, i.e., from the design stage to the installation and deployment stage, to the operational or runtime stage” figure 5 and para. 0121).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Padmanabh by adopt the teaching of Keller because Keller would provide a technique of storing a map the way to easily retrieve and manage dependency resources (para. 0151).  Keller also teaches same field of the invention of implementing models for managing lifecycles of dependencies of operation components (title, abstract, and para. 0070 – 0074). 

As to claim 17, Padmanabh modified by Keller teaches the method of claim 16, Padmanabh teaches wherein discovering the set of functions includes: 
receiving, by the controller module from the operational entity, a broadcast that identifies the set of functions implemented by the operational entity (“The CAPI orchestrator 526 takes configuration parameters and API parameters and applies API endpoint bindings to generate a runnable API route and sends this API route DSL 532 back through the queue 128 to the MID server 126 (block 530). The connection between the MID server 126 and the CAPI orchestrator 526 may utilize a firewall 534…” para. 0063).

As to claim 19, Padmanabh modified by Keller teaches The method of claim 18, Padmanabh teaches further comprising: sending, by the controller module to the orchestrator controller module, a message that indicates that the instruction was implemented successfully (“…the MID server 126 may periodically and/or intermittently use discovery probes to determine information on devices connected to the network 112 and return the probe results back to the platform 104…” para. 0031) and (“…When all the calls are completed, the orchestration service updates the status of the order and the stack with an orchestration complete message 720” para. 0076).   

As to claim 20, Padmanabh modified by Keller teaches the method of claim 16, Padmanabh teaches wherein the particular function is a destroy function invokable to cause the operational entity to be destroyed (“…the configuration management service 310 may create, modify, or remove information” para. 0053).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Bolik, (US PUB 2019/0243665), discloses a model for managing services in lifecycle (title, abstract, and figures 1 – 9).
Maes, (US PUB 2016/0255095), discloses method for modeling lifecycle of cloud service deployed based on designs (title, abstract, and figures 1 – 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/           Examiner, Art Unit 2194   

/UMUT ONAT/           Primary Examiner, Art Unit 2194